DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 10,943,961, in view of Lee, US 8,416,162.
Regarding claim 1, Kim et al. disclose a display device  (figs 1, 4-6) comprising: 
. a substrate SUB
. a transistor structure TR on the substrate SUB (see fig. 4)
. a flexible circuit board FPC having one end coupled to the transistor structure TR, and another end capable of being bent to a side of the substrate away from the transistor structure TR (see fig. 6)
Kim et al. do not disclose a blocking conductive layer on the flexible circuit board and configured to block an interference electric field in an external environment from affecting the display substrate.  Lee disclose a flexible circuit board 140 having a blocking conductive layer 142 (see fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a blocking conductive layer over the Kim et al. FPC, as shown by Lee, to block an interference electric field in an external environment from affecting the display substrate (see Lee, claim 11). 
Re claims 2 and 15, Kim et al. transistor structure further comprising a conductive wire structure (e.g., signal wirings) on a side of the transistor structure away from the substrate, and the modification to Kim et al. would result the blocking conductive layer would be on a first surface of the flexible circuit board which is a surface of the flexible circuit board away from the transistor structure, and the blocking conductive layer covers at least a portion of the conductive wire structure (e.g., cover wirings underneath).
Re claims 3, 8 and 10, the modification to Kim et al would result the flexible circuit board 140 including the black (material good for blocking) conductive layer a black conductive layer141, an inherently conductive adhesive for bonding, and an insulation layer 143 as claimed.
Re claim 9, the modification to Kim et al including a chip structure D-IC on a side of the transistor structure away from the substrate (see Kim et al., fig 5), and between the transistor structure and the blocking conductive layer in a vertical direction (combined to Lee’s blocking conductive layer 144).
Re claims 11-12 and 16, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include a color filter substrate, a backlight module on a side of the substrate of the display substrate away from the transistor structure of the display substrate, wherein the flexible circuit board of the display substrate is bent from the display substrate to a side of the backlight module away from the display substrate, and the blocking conductive layer of the display substrate is bent from the display substrate to the side of the backlight module away from the display substrate, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Re claim 14, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.

Allowable Subject Matter
Claims 4-7, 13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871